Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wadsworth et al (US 2015/0107767).
With regards to claims 1 and 9, Wadsworth discloses an apparatus for applying protective film to a screen of a portable electronic device having a defined shape (Abstract) comprising:
A fixing plate having a horizontal top surface and a hole in the horizontal top surface accommodating the shape of the portable electronic device (Figure 69 item 6920)
A sidewall depending from the edge of the hole for a distance corresponding to a thickness of the portable electronic device (Figure 69 item 6951)
A protective film assembly (Figure 1 item 100) and 
A hinge having a first end and a second end, the first end being removably affixed to the protective film assembly, the second end being affixed to the fixing plate (Figure 69 item 6930).
With regards to claims 2 and 10, the teachings of Wadsworth are presented above. Additionally Wadsworth teaches that the hole is substantially rectilinear (as seen in Figure 69), further comprising a position limiting plate disposer in at least one corner of the hole (Figure 69 item 6955).
With regards to claims 3, 4, 11 and 12, the teachings of Wadsworth are presented above. Additionally Wadsworth discloses that the hinge is affixed to an edge and a side of the fixing plate (Figure 69 item 6940).
With regards to claim 5, Wadsworth discloses a method of producing an apparatus for applying protective film to a screen of a portable electronic device with a defined shape  (Abstract) comprising the steps of:
Forming a fixing plate having a top horizontal surface, and a hole in the top horizontal surface accommodating the shape of the portable electronic device, the hole having sidewalls depending from the top horizontal surface (Figure 69 items 6920, 6950 and 6951)
Forming a protective film assembly (paragraphs 117 and 118)
Joining the protective film assembly and the fixing plate using a hinge having a first end and a second end, where the first end of the hinge is bonded to one end of the protective film assembly and the second end of the hinge is affixed to the fixing plate (as seen in Figure 73).
With regards to claim 6, the teachings of Wadsworth are presented above. Additionally Wadsworth placing position limiting plate in at least one corner of the hole (Figure 69 item 6955).
With regards to claim 7, the teachings of Wadsworth are presented above. Additionally Wadsworth discloses that the hinge is affixed to an edge and a side of the fixing plate (Figure 69 item 6940).
Response to Arguments
Applicant's arguments filed September 16, 2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not teach or suggest a fixing plate having a horizontal top surface and a hole in the horizontal top surface accommodating the shape of a portable electronic device. Applicant further states that what the Examiner considers a hole is a cradle that cannot be interpreted as a hole. The Examiner respectfully disagrees since it can be seen that the device disclosed by the prior art comprises a space where the electronic device is placed. Figure 71 of the prior art illustrates how the electronic device is placed within the horizontal top surface of the fixing plate with the sidewalls (Figure 69 item 6951) corresponding to the thickness of the electronic device. Additionally since a hole is simply a hollow place in a solid body, one of ordinary skills in the art would consider the cradle a hole within the fixing plate.
Applicant further argues that the prior art does not teach the type of hinge described by the Applicant because the prior art does not teach a hinge that comprises of any flexible material such as polyethylene or paper. In response to applicant's argument that the references In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655.  The examiner can normally be reached on M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746